MR. JUSTICE HARRISON,
dissenting:
I must respectfully dissent to the majority opinion. Here, for the trial court to find an agreement was achieved between the parties, it was required to find that there was a meeting of the minds of the parties with regard to every term necessary to accept a valid enforceable contract. The evidence shows, and the court’s own findings of fact and conclusions of law show, that the trial court specifically found to the contrary.
In finding of Fact No. 5 the court found in part: “. . . There was no meeting of the minds relative to the compensation to plaintiff for this service.”
In finding of Fact No. 10 the court found in part: “There was never any meeting of the minds of the parties as to a definite completion date, or as to the amount of plaintiff’s compensation or how or when the compensation would be paid.”
Finding of Fact No. 11 states in part: “. .. plaintiff never did send defendant a statement of services rendered or demand payment until after defendants notified plaintiff to cease work on the project.”
The court then concluded in its Conclusion of Law No. 2: “An oral agreement was entered into between the parties . . . but no express agreement or contract was reached insofar as plaintiff’s compensation was concerned.”
It then concluded in its Conclusion of Law No. 3: “The law will *453imply an agreement to pay the reasonable worth of services . . . where there is no agreement with reference to compensation
Under the facts presented to the court and its findings of fact and conclusions of law, it is incredible to me that, four years after plaintiff entered into this so-called oral agreement, it would then send to defendants a bill for the sum of $75,000.
Accepting that the standard of review of a nonjury civil case is to determine whether there was substantial evidence in the record to support the findings and conclusions as set forth by the majority in this case, the exception to this rule is that we will not reverse unless there is a clear preponderance against the findings of fact and conclusions of law. See Hayden v. Snowden (1978), 176 Mont. 169, 576 P.2d. 1115. Viewing the entire record, I find that the evidence clearly preponderates against the findings and conclusions made by the District Court. The court, by its very own findings previously referred to, found that there had been no meeting of the minds relative to the compensation (see Finding of fact No. 5), that there had been no meeting of the minds concerning a completion date or an amount of compensation (see Finding of Fact No. 10), and that there had been no statement ever sent to defendants for services (see Finding of Fact No.l 1).
In addition, I find that the evidence is so overwhelming that if plaintiff Knight and Company had any contract at all, it was a contingent fee arrangement and Knight’s testimony to the contrary, i.e. that the company never entered into contingent agreements was overwhelmingly impeached by disinterested parties and his own parties and his own employees.
Finding no “substantial credible evidence” to support the conclusion of the trial court that there was an implied agreement to pay “a reasonable worth of services,” I would reverse the judgment and return the matter for reconsideration by the trial court.